The first two causes of action do not set forth facts sufficient to constitute complaints sounding in libel. The third cause of action is insufficient as stating an action on the ease since neither negligence nor malice is pleaded. Order reversed, with twenty dollars costs and disbursements, and motion granted, with leave to plaintiff to serve an amended complaint, repleading the third cause of action, within ten days from service of order, upon payment of said costs. Present — Finch, P. J., Merrell, Townley, Glennon and Untermyer, JJ.